 


110 HR 5688 IH: Targeted Assistance to Restore Growth in Employment Throughout 2008 Act
U.S. House of Representatives
2008-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 5688 
IN THE HOUSE OF REPRESENTATIVES 
 
April 3, 2008 
Mr. Weller of Illinois (for himself and Mr. Tiberi) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To provide for a program of targeted extended unemployment compensation, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short TitleThis Act may be cited as the Targeted Assistance to Restore Growth in Employment Throughout 2008 Act or the TARGET Act. 
(b)Table of ContentsThe table of contents is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Federal-State agreements. 
Sec. 3. Targeted extended unemployment compensation account. 
Sec. 4. Payments to States having agreements for the payment of targeted extended unemployment compensation. 
Sec. 5. Financing provisions. 
Sec. 6. Fraud and overpayments. 
Sec. 7. Definitions.  
2.Federal-State agreements 
(a)In GeneralAny State which desires to do so may enter into and participate in an agreement under this Act with the Secretary of Labor (hereinafter in this Act referred to as the Secretary). Any State which is a party to an agreement under this Act may, upon providing 30 days’ written notice to the Secretary, terminate such agreement. 
(b)Provisions of AgreementAny agreement under subsection (a) shall provide that the State agency of the State will make payments of targeted extended unemployment compensation— 
(1)to individuals who— 
(A)have exhausted all rights to regular compensation under the State law, 
(B)have no rights to compensation (including both regular compensation and extended compensation) with respect to a week under such law or any other State unemployment compensation law or to compensation under any other Federal law (and are not paid or entitled to be paid any additional compensation under any State or Federal law), and 
(C)are not receiving compensation with respect to such week under the unemployment compensation law of Canada, and 
(2)for any week of unemployment which begins in the individual’s period of eligibility (as defined in section 7(2)). 
(c)Exhaustion of BenefitsFor purposes of subsection (b)(1)(A), an individual shall be deemed to have exhausted such individual’s rights to regular compensation under a State law when— 
(1)no payments of regular compensation can be made under such law because such individual has received all regular compensation available to such individual based on employment or wages during such individual’s base period, or 
(2)such individual’s rights to such compensation have been terminated by reason of the expiration of the benefit year with respect to which such rights existed. 
(d)Targeted Extended Unemployment Compensation PaymentFor purposes of any agreement under this Act— 
(1)the amount of targeted extended unemployment compensation which shall be payable to any individual for any week of total unemployment shall be equal to the amount of regular compensation (including dependents’ allowances) payable to such individual during such individual’s benefit year under the State law for a week of total unemployment, 
(2)the terms and conditions of the State law which apply to claims for extended compensation and to the payment thereof shall apply to claims for targeted extended unemployment compensation and the payment thereof, except where inconsistent with the provisions of this Act or with the regulations or operating instructions of the Secretary promulgated to carry out this Act, and 
(3)the maximum amount of targeted extended unemployment compensation payable to any individual for whom an account is established under section 3 shall not exceed the amount credited to such account for such individual. 
(e)Election To trigger off extended benefit programNotwithstanding any other provision of Federal law (and if State law permits), the Governor of a State in a Tier-1, Tier-2, or Tier-3 period, as defined in section 3, is authorized to and may elect to trigger off an extended benefit period in order to provide payment of targeted extended unemployment compensation to individuals who have exhausted their rights to regular compensation under State law. 
(f)Election To provide benefits under one or more tiersA State may specify in its agreement that it elects to make payments under this Act for one or more Tier periods. 
3.Targeted extended unemployment compensation account 
(a)In GeneralAny agreement under this Act shall provide that the State will establish, for each eligible individual who files an application for targeted extended unemployment compensation, a targeted extended unemployment compensation account with respect to such individual’s benefit year. 
(b)Amount in Account 
(1)In generalThe amount credited to an account under subsection (a) shall— 
(A)in the case of a Tier-1 period, be equal to the lesser of— 
(i)19.3 percent of the total amount of regular compensation (including dependents’ allowances) payable to the individual with respect to the benefit year (as determined under the State law) on the basis of which the individual most recently received regular compensation, or 
(ii)5 times the individual’s average weekly benefit amount for the benefit year, 
(B)in the case of a Tier-2 period be equal to the lesser of— 
(i)30.9 percent of the total amount of regular compensation (including dependents’ allowances) payable to the individual with respect to the benefit year (as determined under the State law) on the basis of which the individual most recently received regular compensation, or 
(ii)8 times the individual’s average weekly benefit amount for the benefit year, and 
(C)in the case of a Tier-3 period be equal to the lesser of— 
(i)50 percent of the total amount of regular compensation (including dependents’ allowances) payable to the individual with respect to the benefit year (as determined under the State law) on the basis of which the individual most recently received regular compensation, or 
(ii)13 times the individual’s average weekly benefit amount for the benefit year. 
(2)Accumulated creditsThe amount credited to an individual’s account under paragraph (1) shall— 
(A)if so credited based on a Tier-2 period, include (in addition to the amount provided for by paragraph (1)(B)) the amount that would have been creditable to the account under paragraph (1)(A) (determined as if a Tier-1 period was the only one in effect), except that this subparagraph shall apply only if the State agreement under section 2(a) provides for targeted extended unemployment compensation based on a Tier-1 period; and 
(B)if so credited based on a Tier-3 period, include (in addition to the amount provided for by paragraph (1)(C)) the amount that would have been creditable to the account under the provisions of paragraph (1)(A) or (1)(B) (whichever satisfies clause (i), and determined as if the Tier to which such provisions relate was the only one in effect), except that— 
(i)this subparagraph shall apply only if the State agreement under section 2(a) provides for targeted extended unemployment compensation based on a Tier-1 or a Tier-2 period, as the case may be; and 
(ii)if the State agreement provides for targeted extended unemployment compensation based on both Tier-1 and Tier-2, then— 
(I)the preceding provisions of this subparagraph shall be applied based only on the Tier-2 period; and 
(II)the provisions of subparagraph (A) shall also apply as if the State were then in a Tier-2 (and not a Tier-3) period. 
(3)Additional creditsAdditional amounts as appropriate will be credited to an individual’s account if, after an account is first established for the individual, the State comes to satisfy the requirements for a Tier period associated with higher rates of unemployment and elects in its agreement to provide benefits to individuals under such higher Tier period. 
(4)Weekly benefit amountFor purposes of this subsection, an individual’s weekly benefit amount for any week is the amount of regular compensation (including dependents’ allowances) under the State law payable to such individual for such week of total unemployment. 
(c)Tier-1 PeriodFor purposes of this Act— 
(1)In generalThe term Tier-1 period means, with respect to any State, the period which— 
(A)begins with the third week after the first week for which the requirements of paragraph (2) are satisfied, and 
(B)ends with the third week after the first week for which the requirements of paragraph (2) are not satisfied. 
(2)RequirementsFor purposes of paragraph (1), the requirements of this paragraph are satisfied for any week if— 
(A)the average rate of total unemployment in such State (seasonally adjusted) for the period consisting of the most recent 3 months for which data for all States are published before the close of such week equals or exceeds— 
(i)6 percent, and 
(ii)110 percent of such average rate for either (or both) of the corresponding 3-month periods ending in the 2 preceding calendar years, or 
(B)the rate of insured unemployment in the State for the period consisting of such week and the immediately preceding 12 weeks equals or exceeds— 
(i)4 percent, and 
(ii)120 percent of the average of such rates for the corresponding 13-week period ending in each of the preceding 2 calendar years. 
(d)Tier-2 PeriodFor purposes of this Act— 
(1)In generalThe term Tier-2 period means, with respect to any State, the period which— 
(A)begins with the third week after the first week for which the requirements of paragraph (2) are satisfied, and 
(B)ends with the third week after the first week for which the requirements of paragraph (2) are not satisfied. 
(2)RequirementsFor purposes of paragraph (1), the requirements of this paragraph are satisfied for any week if— 
(A)the average rate of total unemployment in such State (seasonally adjusted) for the period consisting of the most recent 3 months for which data for all States are published before the close of such week equals or exceeds— 
(i)6.3 percent, and 
(ii)110 percent of such average rate for either (or both) of the corresponding 3-month periods ending in the 2 preceding calendar years, or 
(B)the rate of insured unemployment in the State for the period consisting of such week and the immediately preceding 12 weeks equals or exceeds— 
(i)4.5 percent, and 
(ii)120 percent of the average of such rates for the corresponding 13-week period ending in each of the preceding 2 calendar years. 
(e)Tier-3 PeriodFor purposes of this Act— 
(1)In generalThe term Tier-3 period means, with respect to any State, the period which— 
(A)begins with the third week after the first week for which the requirements of paragraph (2) are satisfied, and 
(B)ends with the third week after the first week for which the requirements of paragraph (2) are not satisfied. 
(2)RequirementsFor purposes of paragraph (1), the requirements of this paragraph are satisfied for any week if— 
(A)the average rate of total unemployment in such State (seasonally adjusted) for the period consisting of the most recent 3 months for which data for all States are published before the close of such week equals or exceeds— 
(i)6.5 percent, and 
(ii)110 percent of such average rate for either (or both) of the corresponding 3-month periods ending in the 2 preceding calendar years, or 
(B)the rate of insured unemployment in the State for the period consisting of such week and the immediately preceding 12 weeks equals or exceeds— 
(i)
(I)5 percent, and 
(II)120 percent of the average of such rates for the corresponding 13-week period ending in each of the preceding 2 calendar years, or 
(ii)6 percent. 
(f)Special Rules 
(1)Coordination Between PeriodsFor any week, only one type of period (either Tier-1, Tier-2, or Tier-3) may be in effect for any State. 
(2)Highest relevant tier appliesFor any week, the highest Tier period for which the State satisfies the requirements of this section and with respect to which the State has agreed to make payments under an agreement entered into under section 2 applies. 
(3)Duration of PeriodsA State will be considered to be in a Tier-1, Tier-2, or Tier-3 period only as long as the State satisfies the requirements for such period. 
(4)Nonduplication of BenefitsAn individual may not have such individual’s account credited more than once based on the same Tier under the agreement. 
(5)Notification by SecretaryWhen a determination has been made that a Tier-1, Tier-2, or Tier-3 period is beginning or ending with respect to a State, the Secretary shall cause notice of such determination to be published in the Federal Register. 
(g)Effective DateNo targeted extended unemployment compensation shall be payable to any individual under this Act for any week— 
(1)beginning before the later of— 
(A)April 1, 2008, or 
(B)the first week following the week in which an agreement under this Act is entered into, or 
(2)beginning after March 31, 2009. 
(h)Transitional RuleFor purposes of determining whether a Tier-1, Tier-2, or Tier-3 period is in effect with respect to any State for the 1st week for which targeted extended unemployment compensation may be payable under this Act in such State, this Act shall be treated as having been in effect for all weeks ending on or after March 18, 2008. 
4.Payments to States having agreements for the payment of targeted extended unemployment compensation 
(a)General RuleThere shall be paid to each State which has entered into an agreement under this Act an amount equal to the applicable percentage of the targeted extended unemployment compensation paid to individuals by the State pursuant to such agreement. 
(b)Applicable PercentageFor purposes of this section, the term applicable percentage means, with respect to targeted extended unemployment compensation paid— 
(1)with respect to a week based on a Tier-1 period, 50 percent, 
(2)with respect to a week based on a Tier-2 period, 75 percent, and 
(3)with respect to a week based on a Tier-3 period, 100 percent. 
(c)Payment PriorityFor purposes of this section, targeted extended unemployment compensation is presumed to be paid to any individual— 
(1)first, from any amounts credited to their account based on a Tier-1 period; 
(2)then, from any amounts credited to their account based a Tier-2 period; and 
(3)then, from any amounts credited to their account based on a Tier-3 period. 
(d)Treatment of Reimbursable CompensationNo payment shall be made to any State under this section in respect of any compensation to the extent the State is entitled to reimbursement in respect of such compensation under the provisions of any Federal law other than this Act or chapter 85 of title 5, United States Code. A State shall not be entitled to any reimbursement under such chapter 85 in respect of any compensation to the extent the State is entitled to reimbursement under this Act in respect of such compensation. 
(e)Determination of AmountSums payable to any State by reason of such State having an agreement under this Act shall be payable, either in advance or by way of reimbursement (as may be determined by the Secretary), in such amounts as the Secretary estimates the State will be entitled to receive under this Act for each calendar month, reduced or increased, as the case may be, by any amount by which the Secretary finds that the Secretary’s estimates for any prior calendar month were greater or less than the amounts which should have been paid to the State. Such estimates may be made on the basis of such statistical, sampling, or other method as may be agreed upon by the Secretary and the State agency of the State involved. 
5.Financing provisions 
(a)In GeneralFunds in the extended unemployment compensation account (as established by section 905 of the Social Security Act) of the Unemployment Trust Fund shall be used for the making of payments to States having agreements entered into under this Act. 
(b)CertificationThe Secretary shall from time to time certify to the Secretary of the Treasury for payment to each State the sums payable to such State under this Act. The Secretary of the Treasury, prior to audit or settlement by the General Accounting Office, shall make payments to the State in accordance with such certification, by transfers from the extended unemployment compensation account (as established by section 905 of the Social Security Act) to the account of such State in the Unemployment Trust Fund. 
(c)Authorization of Appropriations for Certain PaymentsThere are authorized to be appropriated from the general fund of the Treasury, without fiscal year limitation, to the extended unemployment compensation account (as established by section 905 of the Social Security Act) such sums as may be necessary to make the payments under this section in respect of— 
(1)compensation payable under chapter 85 of title 5, United States Code, and 
(2)compensation payable on the basis of services to which section 3309(a)(1) of the Internal Revenue Code of 1986 applies. Amounts appropriated pursuant to the preceding sentence shall not be required to be repaid.
(d)Administrative costsThere are appropriated out of the employment security administration account (as established by section 901(a) of the Social Security Act (42 U.S.C. 1101(a)) of the Unemployment Trust Fund, without fiscal year limitation, such funds as may be necessary for purposes of assisting States (as provided in title III of the Social Security Act (42 U.S.C. 501 et seq.)) in meeting the costs of administration of agreements under this Act. 
6.Fraud and overpayments 
(a)In GeneralIf an individual knowingly has made, or caused to be made by another, a false statement or representation of a material fact, or knowingly has failed, or caused another to fail, to disclose a material fact, and as a result of such false statement or representation or of such nondisclosure such individual has received an amount of targeted extended unemployment compensation under this Act to which he was not entitled, such individual— 
(1)shall be ineligible for further targeted extended unemployment compensation under this Act in accordance with the provisions of the applicable State unemployment compensation law relating to fraud in connection with a claim for unemployment compensation, and 
(2)shall be subject to prosecution under section 1001 of title 18, United States Code. 
(b)RepaymentIn the case of individuals who have received amounts of targeted extended unemployment compensation under this Act to which they were not entitled, the State shall require such individuals to repay the amounts of such targeted extended unemployment compensation to the State agency, except that the State agency may waive such repayment if it determines that— 
(1)the payment of such targeted extended unemployment compensation was without fault on the part of any such individual, and 
(2)such repayment would be contrary to equity and good conscience. 
(c)Recovery by State Agency 
(1)In generalThe State agency may recover the amount to be repaid, or any part thereof, by deductions from any targeted extended unemployment compensation payable to such individual under this Act or from any unemployment compensation payable to such individual under any State or Federal unemployment compensation law administered by the State agency or under any other Federal law administered by the State agency which provides for the payment of any assistance or allowance with respect to any week of unemployment, during the 3-year period after the date such individuals received the payment of the targeted extended unemployment compensation to which they were not entitled, except that no single deduction may exceed 50 percent of the weekly benefit amount from which such deduction is made. 
(2)Opportunity for hearingNo repayment shall be required, and no deduction shall be made, until a determination has been made, notice thereof and an opportunity for a fair hearing has been given to the individual, and the determination has become final. 
(d)ReviewAny determination by a State agency under this section shall be subject to review in the same manner and to the same extent as determinations under the State unemployment compensation law, and only in that manner and to that extent. 
7.DefinitionsFor purposes of this Act— 
(1)the terms compensation, regular compensation, extended compensation, additional compensation, benefit year, base period, State, State agency, State law, and week have the respective meanings given such terms under section 205 of the Federal-State Extended Unemployment Compensation Act of 1970; and 
(2)an individual’s period of eligibility consists of any week which begins on or after April 1, 2008, and which begins before March 31, 2009; except that an individual shall not have any period of eligibility unless his benefit year ends on or after July 1, 2007. 
 
